DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/03/21 has been considered by the examiner.

Claim Objections
3.	Claim 11 is objected to because of the following informalities: 
On the last two lines of claim 11, "the diode-coupled second N-type transistor" lacks antecedent basis. It is suggested that the phrase --the second N-type transistor is diode-coupled and-- be inserted  after the word "wherein" on the first line of claim 11, in order to overcome this lack of antecedent basis problem.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al, U.S. Patent No. 6,545,513.
As to claim 1, Tsuchida et al discloses, in figure 1,
a circuit device comprising:
an output terminal (the drain terminal of transistor Q11, note that it is an output terminal because it outputs a voltage to the non-inverting input terminal of comparator 36);
an output transistor (Q11) provided between a first power supply node (the bottom terminal of load 12 which receives ground potential) to which a first power supply voltage (ground potential) is supplied and the output terminal; and
a gate voltage control circuit (all of the circuitry shown in figure 1 of Tsuchida et al other than transistor Q11, load 12 and resistor R11) configured to receive an input signal (Sa) and control the gate voltage of the output transistor, wherein
the gate voltage control circuit is configured to
change the gate voltage at a first temporal voltage change rate after the input signal changes from a first logic level to a second logic level (note waveform (e) shown in figure 3 of Tsuchida et al which shows the gate voltage VGS changing from 0V up to Vt at time t1--this change reads on the claimed first temporal voltage change rate, and note that it occurs after the input signal Sa changes from low logic level to high logic level, similar to applicant's gate voltage change shown in instant figure 2, i.e., from time t1 until time t2 in response to input signal TX changing from high logic level to low logic level),
change the gate voltage at a second temporal voltage change rate smaller than the first temporal voltage change rate after the gate voltage reaches a first determination voltage (note the slower gate change of VGS shown in figure 3 of Tsuchida et al from time t1 until time t2 after VGS reaches the first determination voltage Vt), and
change the gate voltage at a third temporal voltage change rate greater than the second temporal voltage change rate after the gate voltage reaches a second determination voltage higher than the first determination voltage (note the steeper change rate of VGS from time t2 until time t3 after the gate voltage reaches a second determination voltage, i.e., VGS reaches a slightly higher level than Vt at time t2, at which point it rises steeply to level Vr, which it reaches at time t3).
As to claim 9, the claimed output resistor reads on resistor R11 and the claimed second power supply node is node 14, which receives second power supply voltage VB.

5.	Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Nagata et al (USP 8,350,601) or Sugie (USP 11,211,927).
Each of Nagata et al and Sugie also anticipates independent claim 1 because each shows an output terminal (the collector of transistor Sw in figure 2 of Nagata et al and the drain of transistor 201 in figure 4 of Sugie) and an output transistor (transistor Sw in figure 2 of Nagata et al and transistor 201 in figure 4 of Sugie) where the output transistor is provided between a first power supply node (ground node in each of these two references) and the output terminal, and Nagata et al and Sugie both show a gate voltage control circuit which receives an input signal and, in response thereto, provides an output voltage to the gate terminal of the output transistor. The limitations recited on the last 11 lines of claim 1 are also met by both Nagata et al and Sugie. Specifically, note the waveform of gate voltage Vge in figure 4A of Nagata et al which shows the first slope from 0V up to Vth to be at a steep first slope, and then the second slope  from Vth up to R2Vc/R1+R2 at a slope lower than the steep first slope, and then the third slope from R2Vc/R1+R2 up to Vc at a steep third slope, i.e., steeper than the second slope (note that the voltage waveform of Vge occurs in response to the input signal OPERATION SIGNAL changing from low logic level to high logic level at the end of PERIOD 1). Note also the VG waveform shown in figure 5 of Sugie, which shows VG changing at time t4 from VS at a relatively steep slope until it gets to a first determination voltage,  at which point it continues to increase at a more gradual slope until time t5 at which point it reaches a second determination voltage, and then VG continues at a steeper slope until it gets to the maximum level at which point it plateaus (note that the voltage waveform of VG occurs in response to the input signal SCNT changing from low logic level to high logic level at time t3).

Allowable Subject Matter
6.	Claims 2-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 is allowable because none of the prior art of record discloses or suggests the circuit device of claim 1 with the further limitation that the gate voltage control circuit changes the gate voltage at a fourth temporal voltage change rate smaller than the third temporal voltage change rate after the gate voltage reaches a third determination voltage higher than the second determination voltage. Claim 3 is allowable in view of the claimed details of the gate voltage control circuit which are not disclosed or suggested by any prior art of record. Claims 4-8 and 12 are allowable in view of their dependencies on allowable claim 3. Claim 10 is allowable because none of the prior art of record discloses or suggests that the first determination voltage and the second determination voltage are set based on a threshold voltage of a second N-type transistor. Claim 11 is allowable in view of its dependency on allowable claim 10.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 19, 2022